                          UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA


UNITED STATES OF AMERICA
                                                    JUDGMENT
                        Plaintiff,
       v.                                           Case Number: 2:12-cr-00327-APG-VCF
Gregory J. Olson                                                      2:18-cv-01995-APG
                                                       5HODWHGFDVH


                         Defendant.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

       Decision by Court. This action came for consideration before the Court. The issues have been
       considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED
that judgment is hereby entered denying 2255 motion to vacate. Certificate of Appealability is granted solely
as to the issue whether a Sixth Amendment right to effective counsel attaches to a pre-indictment formal plea
offer and negotiation.




       August 2, 2019
       ____________________                                   DEBRA K. KEMPI
       Date                                                  Clerk



                                                              /s/ J. Matott
                                                             Deputy Clerk
